DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment submitted 04/08/2022 is acknowledged. Claims 1-20 are pending, where claims 18-20 remain withdrawn and claims 1-17 are the claims examined and addressed below.

Claim Interpretation
Claims 1-17 are directed towards an apparatus (i.e., laser processing apparatus). The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (see MPEP § 2112.01 I and § 2114-2115 for further details).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HUONKER et al. (US 2015/0212318).
	As to claim 1: HUONKER discloses the claimed laser processing apparatus ([0031], FIGs. 1A-1B, FIGs. 6A-6B, FIGs. 7A-7B) comprising: a laser light source configured to emit a laser beam (i.e., laser beam 2a, 2b) ([0031], FIGs. 1A-1B, FIGs. 6A-6B, FIGs. 7A-7B); an optical scanner (i.e., scanner device 1) located along a path of the laser beam and configured to adjust the path of the laser beam ([0031], FIGs. 1A-1B, FIGs. 6A-6B, FIGs. 7A-7B); a lens unit located along a path of the laser beam, the lens unit being configured to condense the laser beam ([0003], [0018], [0040], FIGs. 7A-7B); a first adapter (i.e., retention devices/threaded inserts 24a, 24b) located between the lens unit and the optical scanner and coupled to the lens unit ([0003], [0018], [0040], FIGs. 6A-6B, FIGs. 7A-7B); and a second adapter (i.e., carrier 3) located between the first adapter and the optical scanner ([0039], FIGs. 6A-6B, FIGs. 7A-7B), the second adapter being coupled to the first adapter and the optical scanner ([0039], [0040], FIGs. 6A-6B, FIGs. 7A-7B), and defining a space to accommodate the optical scanner therein ([0039], [0040], FIGs. 6A-6B, FIGs. 7A-7B).
	As to claim 2: HUONKER remains as applied above. HUONKER further discloses the claimed wherein the lens unit comprises a lens ([0003], [0018], [0040], FIGs. 6A-6B, FIGs. 7A-7B); and a lens housing comprising a coupling portion and a non-coupling portion ([0040], FIGs. 6A-6B, FIGs. 7A-7B), the lens housing accommodating the lens (FIGs. 7A-7B).
	As to claim 3: HUONKER remains as applied above. HUONKER further discloses the claimed wherein the coupling portion has a first opening located along the path of the laser beam, and has screw threads at an outer surface thereof ([0003], [0018], [0040], FIGs. 6A-6B, FIGs. 7A-7B).
	As to claim 4: HUONKER remains as applied above. HUONKER further discloses the claimed wherein the first adapter has screw threads at an inner surface thereof and is configured to be screw-coupled to the coupling portion ([0003], [0018], [0040], FIGs. 6A-6B, FIGs. 7A-7B).
	As to claim 5: HUONKER remains as applied above. HUONKER further discloses the claimed wherein an outer diameter of the coupling portion is less than an outer diameter of the non-coupling portion ([0003], [0018], [0040], FIGs. 6A-6B, FIGs. 7A-7B).
	As to claim 17: HUONKER remains as applied above. HUONKER further discloses the claimed wherein the lens unit comprises an F-theta lens unit that adjusts a focal length of the laser beam that is incident to the lens unit to a constant value ([0003], [0018], [0040]).

Allowable Subject Matter
Claims 6-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the reasons for allowance have been stated in a previous action filed January 18th, 2022.

Response to Arguments
Applicant’s arguments, filed 04/08/2022, with respect to the rejection(s) of claim(s) 1-5 and 17 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a prior art reference found in an updated search necessitated by the amendments made to the claims. See HUONKER et al. US 2015/0212318 as applied in the rejections above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743